Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “diagnostic information generation unit”, “reliability calculation unit”, “degree-of-contribution unit”, “image-for-detection generation unit”, “contrast adjustment unit”, “imaging unit”, and “image processing unit” in Claims 1, 4-5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-9 and 11-12
Regarding Claim 4, Claim 4 recites an “image-for-detection generation unit” that generates an image for detection based on the degree of contribution and further recites that the “diagnostic generation unit” generates the diagnostic information using the image for detection. As written, it is unclear as to how the additional elements of Claim 4 fit into the elements recited in Claim 1. Claim 4 requires that diagnostic information is generated using the image for detection and that the image for detection is generated based on the degree of contribution to the diagnostic information. However, in order for there to be a degree of contribution to the diagnostic information, diagnostic information would have to been generated initially as the degree of contribution relates images to the diagnostic information or an image for detection already exists for the process to start. Both of these situations, however, cannot happen. 
In the first situation, diagnostic information would already have to have been generated for the image for detection to be generated and degree of contribution to be calculated. The image for detection would then therefore be unnecessary for diagnostic information generation, which is contrary to what is recited in the claims. 
If the diagnostic information generation unit does require the image for detection as an input, it would be impossible to generate the diagnostic information and subsequently the image for detection as the image for detection requires the output of each of the elements of Claim 1, i.e., if there is no diagnostic information and degree of contribution to diagnostic information then there is no image for detection for the diagnostic information generation unit, contrary to what is recited in Claim 4. This suggests that there is an initial image for detection that already exists and is used as an input to the diagnostic information generation unit. Since Claim 4 requires that the image for detection is generated based on degree of contribution, however, there is no possible way for an initial image for detection to exist. The image for detection would then be unnecessary as an input for the diagnostic information generation unit as diagnostic information is needed in some form without the input of an image for 
Claims 5-9 are rejected for being dependent on Claim 4 and inheriting all the deficiencies of the parent claim. 
Claims 11-12 are rejected for similar reasons as stated above as Claim 11 recites a step of generating an image for detection that is based on the degree of contribution and is used for diagnostic information generation.
In regards to Claim 4 and for prior art consideration, the “image-for-detection generation unit” will be construed as a generation unit that generates an image based on some selection parameter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite software per se.  A “program” as recited is not patent eligible subject matter because it is construed as “software” per se.  Furthermore, it is not a remedy when such “software” is claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammes et al. (US 2018/0101644 A1; hereafter: Hammes), and further in view of Kawagishi et al. (US 2012/0054652 A1; hereafter: Kawagishi)
Regarding Claim 1, Hammes teaches: an image diagnosis support apparatus (Figure 1; ¶76: “FIG. 1 shows a medical imaging apparatus having a computer 27 according to the invention”), comprising: a diagnostic information generating unit (Figure 1: element 33; ¶84: “The magnetic resonance apparatus 11 as illustrated has a computer 27, which includes a first provision unit 33, an acquisition unit 34, a determination processor 35 and a second provision unit 36.”) that generates diagnostic information based on a plurality of medical images (¶13: “The diagnosis system is designed as an algorithm that uses, as its input data, the medical image data and possibly further patient specific data, and produces output data in the form of a diagnosis of the medical image data”); a reliability calculation unit that evaluates an image quality and calculates an image reliability for each of the plurality of medical images (¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); but does not explicitly teach a degree-of-contribution calculation unit that calculates a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target and the reliability calculated by the reliability calculation unit. 
In a related art, Kawagishi teaches: a degree-of-contribution calculation unit that calculates a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target and the reliability calculated by the reliability calculation unit (¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”) for determining the contribution of each piece of medical information to the overall diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes with the above teachings of Kawagishi to incorporate the determination of the contribution of medical information to the diagnosis. The motivation in doing so would lie in the ability to determine the pieces of information that contributed most to the determination of the diagnosis for further analysis.
Regarding Claim 3, Hammes, in view of Kawagishi, teaches: the image diagnosis support apparatus according to claim 1, wherein the reliability calculation calculates the reliability based on an artifact included in the medical image or a signal noise ratio of the medical image (Hammes: ¶49: “The measure of quality can be determined on the basis of an incidence of artifacts in the medical image data”).
Regarding Claim 4, Hammes, in view of Kawagishi, further teaches: the image diagnosis support apparatus according to claim 1, further comprising: an image-for-detection generation unit that generates an image for detection based on the degree of contribution of each medical image calculated by the degree-of-contribution calculation unit, wherein the diagnostic information generation unit generates the diagnostic information using the image for detection (Kawagishi: ¶28: “The factor selectin unit 110 selects from input information input information (positive information) having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108 and input information (negative information) having the highest degree of denial”; Kawagishi: ¶30: “If the input information selected by the factor selecting unit 110 is a finding acquired through the GUI 102, the emphasis display unit 112 performs display (emphasis display) which emphasizes the input GUI of the finding on the basis of the contribution ratio acquired by the deducting unit 106.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, with the additional teachings of Kawagishi to incorporate the identification and selection of an image based on contribution ratio. The motivation in doing so would lie in the ability to identify and select factors that contribute the most to diagnosis information. 
Regarding Claim 10, Hammes, in view of Kawagishi, teaches: the image diagnosis support apparatus according to claim 1, wherein the diagnostic information generation unit includes an analysis unit that performs analysis using the plurality of medical images (Hammes: ¶13: “The diagnosis system is designed as an algorithm that uses, as its input data, the medical image data and possibly further patient specific data, and produces output data in the form of a diagnosis of the medical image data.”). 
Regarding Claim 11, Hammes, in view of Kawagishi, teaches: an image diagnosis support program causing a computer to execute (Hammes: ¶70: “The present invention also encompasses a non-transitory, computer-readable data storage medium encoded with programming instructions (program code)”): a step of evaluating an image quality and calculating an image reliability for each of a plurality of medical images (Hammes: ¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); a step of calculating a degree of contribution of each of the plurality of medical images to a diagnostic target using an internal parameter indicating a degree of appropriateness of each medical image for the diagnostic target and the reliability (¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”); and a step of generating an image for detection, which is used for generating diagnostic information, using the plurality of medical images and the degree of contribution (Kawagishi: ¶28: “The factor selectin unit 110 selects from input information input information (positive information) having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108 and input information (negative information) having the highest degree of denial”; Kawagishi: ¶30: “If the input information selected by the factor selecting unit 110 is a finding acquired through the GUI 102, the emphasis display unit 112 performs display (emphasis display) which emphasizes the input GUI of the finding on the basis of the contribution ratio acquired by the deducting unit 106.”).
Regarding Claim 12, Hammes, in view of Kawagishi, teaches: the image diagnosis support program according to claim 11, further comprising: a step of executing a machine learning algorithm that receives the image for detection and outputs the diagnostic information (Hammes: ¶13: “The diagnosis system can employ an artificial neural network… The diagnosis system can alternatively or additionally employ known automatic classification algorithms such as Bayes classifiers or support vector machines (SVM)”).
Regarding Claim 13, Hammes, in view of Kawagishi, teaches: a medical image acquisition apparatus (Hammes: Figure 1), comprising: an imaging unit that acquires a medical image (Hammes: Figure 1: element 11; Hammes: ¶79: The magnetic resonance apparatus 11”); and an image processing unit that performs processing on the medical image acquired by the imaging unit, wherein the image processing unit includes (Hammes: ¶84: “The magnetic resonance apparatus 11 as illustrated has a computer 27, which includes a first provision unit 33, an acquisition unit 34, a determination processor 35 and a second provision unit 36.”): a diagnostic information generation unit that generates diagnostic information based on a plurality of medical images (Hammes: ¶13: “The diagnosis system is designed as an algorithm that uses, as its input data, the medical image data and possibly further patient specific data, and produces output data in the form of a diagnosis of the medical image data”); a reliability calculation unit that evaluates an image quality and calculates an image reliability for each of the plurality of medical images (Hammes: ¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; Hammes: ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); and a degree-of-contribution calculation unit that calculates a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target and the reliability calculated by the reliability calculation unit (Kawagishi: ¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”).
Regarding Claim 14, Hammes, in view of Kawagishi, teaches: the medical image acquisition apparatus according to claim 13, wherein the image unit is a magnetic resonance imaging unit that collects a nuclear magnetic resonance signal of a subject and acquires a medical image using the nuclear magnetic resonance signal (Hammes: ¶84: “The magnetic resonance apparatus 11 as illustrated has a computer 27, which includes a first provision unit 33, an acquisition unit 34, a determination processor 35 and a second provision unit 36.”), and the plurality of medical images includes at least one of a T1 weighted image, a T2 weighted image, a proton density weighted image, a FLAIR image, a magnetic susceptibility weighted image, and a diffusion weighted image (Hammes: ¶81: “Control information such as imaging parameters, as well as reconstructed magnetic resonance images, can be provided on an output unit 25”; includes any type of magnetic resonance images)
Regarding Claim 15, Hammes, in view of Kawagishi, teaches: the medical image acquisition apparatus according to claim 13, wherein the plurality of medical images are brain images, and the diagnostic information generation unit generates information regarding a cerebrovascular disease as the diagnostic information (Hammes generally relates to a diagnostic support apparatus and is used for any irregularities, abnormalities, or ailments in medical image data, which would include brain images and relevant brain diseases.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hammes, in view of Kawagishi, as applied to claims above, and further in view of Makino et al. (US 2021/0022689 A1; hereafter: Makino).
Regarding Claim 2, Hammes, in view of Kawagishi, teaches: the image diagnosis support apparatus according to claim 1, but does not explicitly teach wherein the reliability calculation unit divides an image into a plurality of regions or portions and calculates a reliability for each region or each portion. 
In a related art, Makino teaches: wherein the reliability calculation unit divides an image into a plurality of regions or portions and calculates a reliability for each region or each portion (¶125: “the derivation unit 85 divides the determination tomographic image JT into a plurality of regions, derives the image quality evaluation value QEV of each region, and calculates a representative value”) for calculating the reliability or quality of the different regions of the image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi with the above teachings of Makino to incorporate the dividing of the image into a plurality of regions before reliability and quality calculation. The motivation in doing so would lie in the ability to determine the .

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammes, in view of Kawagishi as applied to claims above, and further in view of Nie et al. (US 2011/0122146 A1; hereafter: Nie).
Regarding Claim 5, Hammes, in view of Kawagishi, teaches: the image diagnosis support apparatus according to claim 4, but does not explicitly teach further comprising: a contrast adjustment unit that adjusts a contrast of the medical image or the image for detection to a contrast of a specific image. 
In a related art, Nie teaches: a contrast adjustment unit that adjusts a contrast of the medical image or the image for detection to a contrast of a specific image (Abstract: “A system and method is provided for matching visual features in at least two related medical images”; Abstract: “The visual features many include the image brightness, contrast, sharpness (or edge strength), alignment or dynamic range.”) for matching the visual features of one medical images to another.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, with the above teachings of Nie to incorporate the adjustment of visual features of one medical images to the visual features of another medical image. The motivation in doing so would lie in easier comparison between the two images as there are fewer discrepancies between the images.
Regarding Claim 7, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the image diagnosis support apparatus according to claim 5, wherein the diagnostic information generation unit includes a learned machine learning algorithm that is learned using a relationship between a large number of medical images and a diagnosis result, and the specific image is a medical image used for learning of the machine learning algorithm (Hammes: ¶13: “The diagnosis system can employ an artificial neural network… The diagnosis system can alternatively or additionally employ known automatic classification algorithms such as Bayes classifiers or support vector machines (SVM)”).
Regarding Claim 8, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the image diagnosis support apparatus according to claim 4, wherein the image-for-detection generation unit generates the image for detection using a medical image having a largest degree of contribution calculated by the degree-of-contribution calculation unit (Kawagishi: ¶28: “The factor selectin unit 110 selects from input information input information (positive information) having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108 and input information (negative information) having the highest degree of denial”; Kawagishi: ¶30: “If the input information selected by the factor selecting unit 110 is a finding acquired through the GUI 102, the emphasis display unit 112 performs display (emphasis display) which emphasizes the input GUI of the finding on the basis of the contribution ratio acquired by the deducting unit 106.”). 
Regarding Claim 9, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the image diagnosis support apparatus according to claim 8, wherein the image-for-detection generation unit includes a contrast adjustment unit that adjusts a contrast of each of the plurality of medical images to a contrast of a specific image (Nie: Abstract: “A system and method is provided for matching visual features in at least two related medical images”; Nie: Abstract: “The visual features many include the image brightness, contrast, sharpness (or edge strength), alignment or dynamic range.”), and a plurality of medical images whose contrasts have been adjusted by the contrast adjustment unit are weighted and added with a weighting based on the degree of contribution to generate the image for detection (Hammes: ¶52: ¶52 describes how a parameter involving the correspondence between the diagnosis of different image sets wherein a higher correspondence results in a more reliable parameter. Combined with the teachings of Kawagishi’s contribution ratio results in a parameter based on contribution and can be used to relate to an image set that is representative of the parameter).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammes, in view of Kawagishi, and in further view of Nie, as applied to claims above, and further in view of Vuylsteke et al. (US 2003/0161497 A1; hereafter: Vuylsteke).
Regarding Claim 6, Hammes, in view of Kawagishi, and in further view of Nie, further teaches: the image diagnosis support apparatus according to claim 5, but does not explicitly teach wherein the contrast adjustment unit includes a segmentation unit that generates segmentation images by dividing an image whose contrast is to be adjusted for each tissue, and performs contrast adjustment using a conversion function created using pixel values of the segmentation images.
In a related art, Vuylsteke teaches: wherein the contrast adjustment unit includes a segmentation unit that generates segmentation images by dividing an image whose contrast is to be adjusted for each tissue, and performs contrast adjustment using a conversion function created using pixel values of the segmentation images (Vuylsteke generally relates to contrast enhancement of digital images and medical images. In ¶39 and 216, Vuylsteke discloses segmenting images based on the tissue type of the pixels. In ¶232-233, the contrast of each pixel for each segmentation layer is adjusted based on a predefined values and functions.) for adjusting contrast based on the tissue type.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, and in further view of Nie, to incorporate the segmentation of the image based on tissue type. The motivation in doing so would lie in the ability to adjust the contrasts of images based on the tissue type of the pixel leading to more detailed contrast adjustment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorenson et al. (US 2018/0137244 A1), Osawa et al. (US 2009/0083072 A1), Reicher et al. (US 2016/0364862 A1), Reicher et al. (US 2016/0364857 A1), Ichinose et al. (US 2020/0342990 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU LE/Supervisory Patent Examiner, Art Unit 2668